Dismissed and Memorandum Opinion filed October 4, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00590-CV
                                   ____________

                      CONSTANCE D. FRANKLIN, Appellant

                                           V.

                             WYNDAM PARK, Appellee


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                          Trial Court Cause No. 992075


                     MEMORANDUM                    OPINION

      This appeal is from a judgment signed June 27, 2011. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      On August 31, 2011, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                           2